FILED
                             NOT FOR PUBLICATION                            JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZEIAD SALMAN, a.k.a. Zeian Issa                  No. 10-72120
Salmam, a.k.a. Zeiad Issa Salman,
                                                 Agency No. A077-184-097
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Zeiad Salman, a native and citizen of Jordan, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review factual findings for substantial evidence, see Zheng v.

Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003), and we deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Salman did not establish a likelihood of torture by, at the instigation of, or with the

consent or acquiescence of the Jordanian government. See id. at 1194

(acquiescence includes “both actual knowledge and willful blindness”).

       Salman’s contention that the agency did not consider all of the evidence

fails, because he has not overcome the presumption the agency reviewed the

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      To the extent Salman contends ineffective assistance of counsel, this court

lacks jurisdiction to review the claim because it was not exhausted before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Finally, to the extent Salman relies on letters from his family in his opening

brief, we decline to consider the evidence because our review of the BIA’s order is

limited to the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     10-72120